NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 8, 2017 
                                 Decided March 8, 2016 
                                              
                                         Before 
 
                      WILLIAM J. BAUER, Circuit Judge 
                       
                      FRANK H. EASTERBROOK, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
 
No. 16‐1450 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Indiana,
                                                 Indianapolis Division. 
      v.                                          
                                                 No. 1:14CR00067‐003 
GERARDO BALTIERRA,                                
      Defendant‐Appellant.                       Sarah Evans Barker, 
                                                 Judge. 
 
                                        O R D E R 

        Gerardo Baltierra was caught trafficking cocaine in Indianapolis and later 
pleaded guilty to conspiracy to possess and distribute a controlled substance, see 21 
U.S.C. §§ 846, 841(a)(1). The district court sentenced Baltierra to 188 months’ 
imprisonment. Baltierra’s plea agreement includes a broad appeal waiver, but he still 
filed a notice of appeal. His appointed lawyer has moved to withdraw on the ground 
that the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967). Counsel has 
submitted a brief that explains the nature of the case and addresses potential issues that 
an appeal of this kind might be expected to involve. Baltierra has not accepted our 
invitation to comment on counsel’s motion. See CIR. R. 51(b). We limit our review to the 
No. 16‐1450                                                                             Page 2 
 
potential issues that counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 
2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
        Counsel begins by noting that Baltierra has no interest in challenging his guilty 
plea, and thus counsel appropriately forgoes any discussion of the adequacy of the plea 
colloquy or the voluntariness of the plea. See United States v. Konczak, 683 F.3d 348, 349 
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). Counsel 
considers challenging the length of Baltierra’s prison sentence but properly concludes 
that to do so would be frivolous because the guilty plea is valid and thus, so is the 
appeal waiver, see United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United States v. 
Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011), and counsel has not identified any 
exception that would apply here, see United States v. Adkins, 743 F.3d 176, 192–93 
(7th Cir. 2014).   
         
        Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.